DETAILED ACTION
This office action is in response to the communication received on 06/27/2022 concerning application no. 16/622,744 filed on 12/13/2019.
Claims 1-2, 5-11, and 13-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“the Compton scattering detector comprises means for mechanically adjusting…” in claim 1: A review of the original specification does not appear to set forth a corresponding structure for the claimed means for mechanically adjusting.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-11, and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As described above in the claim interpretation section and below in the 112(b) rejection, the disclosure above does not provide adequate structure to perform “mechanically adjusting”.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “means for mechanically adjusting” (See claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It would be unclear to one with ordinary skill in the art what structural features or components are needed to satisfy this claimed “mechanically adjusting”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For purposes of examination, the Office is considering a railing system as a “means for mechanically adjusting”.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11, 13-14, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (PGPUB No. US 2003/0004413) in view of Weinberg (PGPUB No. US 2001/0056234) further in view of Seo et al. ("Multitracing Capability of Double-Scattering Compton Imager With NaI(Tl) Scintillator Absorber", June 2010, IEEE Transactions on Nuclear Science, Vol. 57 No. 3, pages 1420-1425).

Regarding claim 1, Inoue teaches the dual image system, suitable for use in oncological diagnoses and real time guided biopsies, that comprises: 
an ultrasound imaging device for obtaining signals associated with one or more anatomical images of a gamma ray source (Paragraph 0026 teaches ultrasonic wave information-detecting unit 22 and paragraph 0053 teaches that ultrasound image area 92 for image generation. Paragraph 0054 teaches that the imaging areas of the ultrasound and the gamma modalities can be overlapped. Paragraph 0051 teaches that the gamma ray information-detecting unit is generated based on the radioisotope. Fig. 1 shows the ultrasound and gamma modalities imaging the same part of the examinee. Fig. 10 teaches that the superimposition of the images are done of the same area);
a gamma ray detector for obtaining signals associated with one or more functional images of the gamma ray source (Paragraph 0053 teaches gamma ray information-detecting unit 20 and the image generation from the gamma image 90. Paragraph 0051 teaches that the gamma information allows for the determination of tissue based on the radioisotope absorption);
an electronic module for processing the associated signals obtained by the ultrasound imaging device and by the gamma ray detector (Paragraph 0025 teaches information processing unit 18 and that it processing the image data from probe 14 which holds both the ultrasound and gamma units); 
a casing housing the ultrasound imaging device and the gamma ray detector; (Probe 14 which holds both the ultrasound and gamma units as seen in Fig. 2); wherein:
the ultrasound imaging device and the gamma ray detector have such aligned detection surfaces, making an angle between 0 and 90 degrees (Fig. 11 shows the two ultrasound unit and gamma units 22 and 20 projecting in an acute angle. Paragraph 0053 teaches that the angular relationship is oblique).
However, Inoue is silent regarding a system, which comprises:
the gamma ray detector is a gamma ray Compton scattering detector, comprising two separate bodies, each of them comprising at least one gamma ray detection regions, such that at least one detection region in one of the two separate bodies and one detection region in the other of the two separate bodies are substantially aligned in a same detection direction and spaced such that each of said at least two gamma ray detection regions is capable of detecting at least one Compton interaction of a single incident gamma ray traveling from the gamma ray source between said at least two gamma ray detection regions; 
the Compton scattering detector comprises means for mechanically adjusting the relative distance between the two separate bodies and between the at least two gamma detection regions, along the detection direction.
	In an analogous imaging field of endeavor, regarding the use of gamma detection, Weinberg teaches a system, which comprises:
the gamma ray detector is a gamma ray Compton scattering detector (Compton camera 136), comprising two separate bodies (See modified Fig. 8 below), each of them comprising at least one gamma ray detection regions (Modified Fig. 8 below shows the detector 134 on the rear plane and the detector 128 on the front plane), such that at least one detection region in one of the two separate bodies and one detection region in the other of the two separate bodies are substantially aligned in a same detection direction and spaced such that each of said at least two gamma ray detection regions is capable of detecting at least one Compton interaction of a single incident gamma ray traveling from the gamma ray source between said at least two gamma ray detection regions (Paragraph 0061 teaches that the Compton camera has a first and second detector plane 128 and 134. This is able to take into account the angular deviation due to Compton interaction. The two planes are shown in Fig. 8 to be aligned in the direction of the source 124 and volume of interest 125 with a space between them. The ray 126 is shown to be interacting with the plane 128 and then interacting with the plane 134, both of which are placed on different and separate planes of the Compton camera housing 136. Paragraph 0064 teaches that the gamma cameras can be used in conjunction with ultrasound imaging. Paragraph 0061 teaches that the gamma rays are emitted from the source 124 located in the volume of interest).

    PNG
    media_image1.png
    528
    588
    media_image1.png
    Greyscale

Modified Fig. 8
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with Weinberg’s teaching of a gamma ray detector with two regions that are spaced apart and are able to detect Compton interactions. This modified system would provide the user with an easy to manipulate field of view with a gamma camera (Paragraph 0008 of Weinberg). Furthermore, the system would allow the user to determine three-dimensional representations of the regions of interest (Paragraph 0014 of Weinberg). The back projection that is applied on the two planes is used in image derivation (Paragraph 0061 of Weinberg). Such a design is beneficial as it provides two instances of data collection and allows for increased image precision and accuracy.
However, Weinberg is silent regarding a system, comprising:
the Compton scattering detector comprises means for mechanically adjusting the relative distance between the two separate bodies and between the at least two gamma detection regions, along the detection direction.
In an analogous imaging field of endeavor, regarding the use of gamma detection, Seo teaches a system, comprising:
the Compton scattering detector comprises means for mechanically adjusting the relative distance between the two separate bodies and between the at least two gamma detection regions, along the detection direction (Fig. 3 shows the DSSD scattering detectors are in the same detecting direction as the source and source plane with a distance between the two of them. Paragraph 2 of the “System Overview” teaches that the first scattering detector is mounted on a precision rail system to change its position. Fig. 2 shows a prototype configuration with a detector on the railing. Abstract teaches that it is able detect Compton gamma sources).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and Weinberg with Seo’s teaching of a means to adjust two gamma ray detection regions that are located on the bodies. Such a design is beneficial as it allows for dynamic changes as the data collection necessitates (Paragraph 2 of the “System Overview” of Seo). Furthermore, this is a more sophisticated data collection system with faster detection and higher spatial resolution (Abstract of Seo).

Regarding claim 2, modified Inoue teaches the dual image system in claim 1, as discussed above.
However, Inoue is silent regarding a system, wherein each of the at least two gamma ray detection regions comprises: 
a plurality of scintillation crystals and 
a plurality of photomultipliers coupled to said plurality of scintillation crystals.
In an analogous imaging field of endeavor, regarding the use of gamma detection, Weinberg teaches a system, system, wherein each of the at least two gamma ray detection regions comprises: 
a plurality of scintillation crystals (Paragraph 0031 teaches that a GSO crystal array can be used for the camera), and 
a plurality of photomultipliers coupled to said plurality of scintillation crystals (Paragraph 0031 teaches that the crystal array has a photomultiplier face and paragraph 0036 teaches that the PMT is coupled to a particular crystal in the detector array).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with Weinberg’s teaching of a plurality of scintillation crystals that are coupled with photomultipliers. This modified system would provide the user with an easy to manipulate field of view with a gamma camera (Paragraph 0008 of Weinberg). Furthermore, the system would allow the user to determine three-dimensional representations of the regions of interest (Paragraph 0014 of Weinberg). A corresponding connection is further beneficial as it ensures precise data collection from each crystal and reduces information loss.

Regarding claim 5, modified Inoue teaches the dual image system in claim 1, as discussed above.
However, Inoue is silent regarding a system, wherein the gamma ray Compton scattering detector comprises a single detection volume, capable of distinguish two or more interactions of a same gamma ray inside said single detection volume.	
	In an analogous imaging field of endeavor, regarding the use of gamma detection, Weinberg teaches a system, wherein the gamma ray Compton scattering detector comprises a single detection volume, capable of distinguish two or more interactions of a same gamma ray inside said single detection volume (Paragraph 0061 teaches that the Compton camera has a first and second detector plane 128 and 134. This is able to take into account the angular deviation due to Compton interaction. The two planes are shown in Fig. 8 to be aligned in the direction of the source 124 and volume of interest 125 with a space between them. The ray 126 is shown to be interacting with the plane 128 and then interacting with the plane 134).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with Weinberg’s teaching of a single volume detection that distinguishes two or more interactions. This modified system would provide the user with an easy to manipulate field of view with a gamma camera (Paragraph 0008 of Weinberg). Furthermore, the system would allow the user to determine three-dimensional representations of the regions of interest (Paragraph 0014 of Weinberg). Image differentiation is further beneficial as it ensures that there is no interference with incorrect information during image generation.
	Alternatively, in an analogous imaging field of endeavor, regarding the use of gamma detection another embodiment of Weinberg teaches a system, wherein the gamma ray Compton scattering detector comprises a single detection volume, capable of distinguish two or more interactions of a same gamma ray inside said single detection volume (Paragraph 0056-0058, teach that detectors at 112 and 118 are able to obtain the positron annihilation occurring in source 104 within a volume of interest 106. See Fig. 7).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with the other embodiment of Weinberg’s teaching a single volume detection that distinguishes two or more interactions. This modified system would provide the user with a pixel information of the source at a high value (Paragraph 0059 of Weinberg). Image differentiation is further beneficial as it ensures that there is no interference with incorrect information during image generation.

Regarding claim 6, modified Inoue teaches the dual image system in claim 1, as discussed above.
	Inoue further teaches a dual image system, that further comprises a computational module (Information processing unit 18) connected to:
the electronic module (Display 56. Fig. 1 shows that the information processing unit is connected to the display, mouse and keyboard); and 
a screen or display adapted to show anatomical and functional images (Paragraphs 0046-0047 teach that the first and second tomographic images are received and processed. Paragraph 0050 teaches that both of the images are displayed).

Regarding claim 7, modified Inoue teaches the dual image system in claim 1, as discussed above.
	However, the combination of Inoue and the specific embodiment of Weinberg is silent regarding a dual image system, that comprises two or more gamma ray Compton scattering detectors.
In an analogous imaging field of endeavor, regarding the acquisition of gamma and ultrasound information, another embodiment of Inoue teaches a dual image system that comprises two or more Compton detectors (Fig. 14 shows the use of two gamma ray information detecting units 20a and 20b. The detection of gamma rays allows for the detection of Compton scattering as Compton Scattering is the scattering of a gamma ray photon1.).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and the specific embodiment of Weinberg with another embodiment of Inoue’s teaching of two detectors for gamma detection. This modified apparatus would allow for easy analysis of images of a patient. This includes the specific tissue of the patient (Paragraph 0009 of Inoue). Furthermore, the implementation of multiple Compton detectors allows for more data collection and that yields improved accuracy in data acquisition.

Regarding claim 8, modified Inoue teaches the dual image system in claim 1, as discussed above.		However, the combination of Inoue and the specific embodiment of Weinberg is silent regarding a dual image system, wherein the gamma ray Compton scattering detector is disposed in juxtaposition to the ultrasound imaging device at a side region of said ultrasound imaging device.
	In an analogous imaging field of endeavor, regarding the acquisition of gamma and ultrasound information, another embodiment of Inoue teaches a dual image system, wherein the gamma ray Compton scattering detector is disposed in juxtaposition to the ultrasound imaging device at a side region of said ultrasound imaging device (Fig. 14 shows the gamma ray information detecting units 20a and 20b on both sides of the ultrasonic wave information detecting unit 20. The detection of gamma rays allows for the detection of Compton scattering as Compton Scattering is the scattering of a gamma ray photon2.).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and the specific embodiment of Weinberg with another embodiment of Inoue’s teaching of Compton detectors that are on the sides of the ultrasound device. This modified apparatus would allow for easy analysis of images of a patient. This includes the specific tissue of the patient (Paragraph 0009 of Inoue).

Regarding claim 9, modified Inoue teaches the dual image system in claim 1, as discussed above.
	However, the combination of Inoue and the specific embodiment of Weinberg is silent regarding a dual image system, wherein the ultrasound imaging device is detachable from the gamma ray Compton scattering detector.
In an analogous imaging field of endeavor, regarding the acquisition of gamma and ultrasound information, another embodiment of Inoue teaches a dual image system, wherein the ultrasound imaging device is detachable from the gamma ray Compton scattering detector (Fig. 13 shows the gamma ray information detecting unit 22 is separate from the ultrasonic wave information detecting unit 10 The detection of gamma rays allows for the detection of Compton scattering as Compton Scattering is the scattering of a gamma ray photon3.).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and the specific embodiment of Weinberg with another embodiment of Inoue’s teaching of separated gamma ray and ultrasonic devices. This modified apparatus would allow for easy analysis of images of a patient. This includes the specific tissue of the patient (Paragraph 0009 of Inoue). A separability also allows for a more dynamic and portable device that allows for the user to utilize one modality with a greater emphasis.
Furthermore, it would have been obvious to one with ordinary skill in the art at the time the invention was made for the ultrasound imaging device to be detachable use from the Compton detector, since it has been held that making a component removable to accomplish the same result only requires routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
	Such a detachable feature of the ultrasound device to be separable from the Compton detector would allow for a more compact system that is able to image the patient with excellent portability and recognize high impedance tissue of the patient (Paragraphs 0004-0005 of Inoue).

Regarding claim 10, modified Inoue teaches the dual image system in claim 1, as discussed above.
	Inoue further teaches a dual image system, further comprising wiring or wireless communication means for data transmission between the gamma ray Compton scattering detector, the electronic module and a computational module (Fig. 1 shows that the gamma ray information-detecting unit 20 is connected to the information processing unit 18 via a cable 16. The information processing unit 18 is shown to work in collaboration with the display 56. Fig. 3 shows that the detectors 28 of the gamma ray information detecting unit 20).

Regarding claim 11, modified Inoue teaches the dual image system in claim 1, as discussed above.
	Inoue further teaches a dual image system that further comprises a collimator coupled to the gamma ray Compton scattering detector (Paragraph 0027 teaches that the gamma ray information detecting unit 20 holds the collimator 26 and the detectors 28. See Fig. 3 The detection of gamma rays allows for the detection of Compton scattering as Compton Scattering is the scattering of a gamma ray photon4.).

Regarding claim 13, modified Inoue teaches the dual image system in claim 1, as discussed above.
	However, Inoue is silent regarding a system, wherein at least one gamma ray Compton scattering detector comprises two or more gamma ray detection regions, substantially aligned in the same detection direction and with detection surfaces substantially parallel to each other.
	In an analogous imaging field of endeavor, regarding the use of gamma detection, Weinberg teaches a system, wherein at least one gamma ray Compton scattering detector comprises two or more gamma ray detection regions, substantially aligned in the same detection direction and with detection surfaces substantially parallel to each other (Fig. 8 shows the Compton camera with planes 128 and 134. These planes are shown to be substantially parallel with one another in a box shaped camera. Paragraph 0035 discuses that the planes can be parallel to one another).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with Weinberg’s teaching of a detector with detection regions that are substantially parallel to one another. This modified system would provide the user with an easy to manipulate field of view with a gamma camera (Paragraph 0008 of Weinberg). Furthermore, the system would allow the user to determine three-dimensional representations of the regions of interest (Paragraph 0014 of Weinberg).

Regarding claim 14, modified Inoue teaches the dual image system in claim 1, as discussed above.
However, the combination of Inoue and the specific embodiment of Weinberg is silent regarding a dual image system that comprises a needle to perform guided biopsies.
	In an analogous imaging field of endeavor, regarding the use of gamma detection, another embodiment of Weinberg teaches a system that comprises a needle to perform guided biopsies (Paragraph 0067 teaches the use of a needle that is used for optional biopsy).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and the specific embodiment of Weinberg with another embodiment of Weinberg with Weinberg’s teaching of a needle to perform biopsies. This modified system would provide the user with an easy to manipulate field of view with a gamma camera (Paragraph 0008 of Weinberg). Furthermore, the system would allow the user to determine three-dimensional representations of the regions of interest (Paragraph 0014 of Weinberg). It also allows for the localization of objects of interest in the space (Paragraph 0067 of Weinberg). 

	Regarding claim 16, modified Inoue teaches the dual image system in claim 1, as discussed above.
	However, the combination of Inoue and the specific embodiment of Weinberg is silent regarding a dual image system, wherein a relative angle between each body of the gamma ray Compton scattering detector is mechanically adjustable.
In an analogous imaging field of endeavor, regarding the acquisition of gamma and ultrasound information, another embodiment of Inoue teaches a dual image system, wherein a relative angle between each body of the gamma ray Compton scattering detector is mechanically adjustable (Paragraph 0056 teach that the detectors 20a and 20b are able to rotate based on the hinges 96a and 96b. This movement about the hinges alters the detectors’ spatial relationship between each other. Paragraph 0057 teaches that the detectors are adjusted to the position of the target tissue. Fig. 4 shows the angular movement of the detectors 20a and 20b about the hinges 96a and 96b via the arrows).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and the specific embodiment of Weinberg with another embodiment of Inoue’s teaching of the mechanical adjustment of the angles and distance of the detectors. This modified apparatus would allow for easy analysis of images of a patient. This includes the specific tissue of the patient (Paragraph 0009 of Inoue).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (PGPUB No. US 2003/0004413) in view of Weinberg (PGPUB No. US 2001/0056234) further in view of Seo et al. ("Multitracing Capability of Double-Scattering Compton Imager With NaI(Tl) Scintillator Absorber", June 2010, IEEE Transactions on Nuclear Science, Vol. 57 No. 3, pages 1420-1425) further in view of Daghighian (PGPUB No. US 2012/0032086).

Regarding claim 15, modified Inoue teaches the system in claim 1, as discussed above.
	Inoue further teaches a method, carrying out the following steps:
the dual image system is deployed on a surface or a subject's body (Probe 14, comprising the gamma ray information detecting unit 22 and the ultrasonic wave information detecting unit 20, is place on the patient 12 in Fig. 1);
anatomical image information signals of said surface or body are generated by the ultrasound imaging device (Paragraph 0026 teaches ultrasonic wave information-detecting unit 22 and paragraph 0053 teaches that ultrasound image area 92 for image generation);
functional image information signals of said surface or body are generated by the gamma ray Compton scattering detector (Paragraph 0053 teaches gamma ray information-detecting unit 20 and the image generation from the gamma image 90. Paragraph 0051 teaches that the gamma information allows for the determination of tissue based on the radioisotope absorption);
the anatomical image information signals generated by the ultrasound imaging device and the functional image information signals generated by the gamma ray Compton scattering detector are processed by the electronic module (Paragraph 0025 teaches information processing unit 18 and that it processing the image data from probe 14 which holds both the ultrasound and gamma units);
the processed anatomical image information signals and functional image information signals are sent to a computational module (Paragraphs 0046-0047 teach that the first and second tomographic images are received and processed. Paragraph 0050 teaches that both of the images are displayed on display 56).
While Inoue teaches the display of the ultrasonic and gamma images on a display (Paragraph 0026 teaches ultrasonic wave information-detecting unit 22 and paragraph 0053 teaches that ultrasound image area 92 for image generation. Paragraph 0053 teaches gamma ray information-detecting unit 20 and the image generation from the gamma image 90. Paragraph 0051 teaches that the gamma information allows for the determination of tissue based on the radioisotope absorption. Paragraph 0050 teaches that both the first and second tomographic images are displayed on the display 56), the combination of Inoue, Weinberg, and Seo is silent regarding a system that displays the images in real time.
In an analogous imaging field of endeavor, regarding the application of gamma ray detection, Daghighian teaches a system that displays images in real time (Paragraph 0019 teaches that the images are displayed in real time. Paragraph 0058 teaches that the probe can be used in combination with ultrasound imaging).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue, Weinberg, and Seo with Daghighian’s teaching of real time display. This modified apparatus would allow for the real time representation of the surgical field (Paragraph 0035 of Daghighian). Furthermore, this would allow for the easy identification of hot spots in the gamma ray information in a cheap and easy manner (Paragraph 0003 of Daghighian).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seo et al. ("Optimal geometrical configuration of a double-scattering compton camera for maximum imaging resolution and sensitivity", 20 March 2008, Elsevier, pages 80-83): Teaches a adjustments of detectors that are spaced apart at various distances.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of Compton Scattering: https://www.radiation-dosimetry.org/what-is-definition-of-compton-scattering-definition/ 
        2 Definition of Compton Scattering: https://www.radiation-dosimetry.org/what-is-definition-of-compton-scattering-definition/ 
        3 Definition of Compton Scattering: https://www.radiation-dosimetry.org/what-is-definition-of-compton-scattering-definition/ 
        4 Definition of Compton Scattering: https://www.radiation-dosimetry.org/what-is-definition-of-compton-scattering-definition/